Order denying motion to vacate notice of examination of defendant before trial reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The papers do not show that the person sought to be examined is an officer, director, managing agent or employee of the defendant;  nor do they show any of the grounds permitting the examination of a witness before trial stated in section 288 of the Civil Practice Act. Kelly, P. J., Rich, Jayeox, Kapper and Lazansky, JJ., concur.